PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 14-3337
                    _____________

                SHELDON STEPHENS,
                        Appellant

                           v.

                    KEVIN CLASH
                    _____________

     On Appeal from the United States District Court
           for the Middle District of Pennsylvania
              District Court No. 1-13-cv-00712
   District Judge: The Honorable Christopher C. Conner

                 Argued March 18, 2015

       Before: SMITH, JORDAN, and SLOVITER,
                    Circuit Judges

            (Opinion Filed: August 5, 2015)


Stuart S. Mermelstein          [ARGUED]
Herman Law
3351 Northwest Boca Raton Boulevard
Boca Raton, FL 33431

      Counsel for Appellant

Michael G. Berger                  [ARGUED]
20th Floor
250 Park Avenue
New York, NY 10177

      Counsel for Appellee
                _____________________

                         OPINION
                  _____________________


SMITH, Circuit Judge.

        Plaintiff Sheldon Stephens appeals the dismissal of his
claims against Defendant Kevin Clash for injuries resulting
from the parties’ sexual relationship while Stephens was
underage, in violation of 18 U.S.C. § 2422, 18 U.S.C. § 2423,
and state law. The District Court dismissed Stephens’s
claims as untimely. For the reasons that follow, we will
affirm.

                              I.

      Because the District Court dismissed both Stephens’s
complaint and his amended complaint on motions pursuant to
Federal Rule of Civil Procedure 12(b)(6), the facts recited
here are drawn from those pleadings. Kevin Clash is “an
                              2
internationally-known puppeteer and voice actor for
children’s programming,” best known for his role as the voice
of Sesame Street’s Elmo. A42, A52. Stephens and Clash met
at a “social networking event for models and actors” in 2004
when Stephens was 16 years old and Clash was
approximately 44. A43, A56. According to Stephens,
“[f]rom their earliest conversations, Clash led [Stephens] to
believe that [Clash] was interested in having a sexual
relationship” with Stephens. A44, A54. Clash arranged by
telephone on several occasions to have Stephens transported
from Harrisburg, Pennsylvania to New York City by
chauffeured car for the purpose of a sexual relationship. The
two engaged in a “pattern of sexual activity . . . over a period
of years.” A44, A54.

        Although he was “a compliant victim showered with
attention and affection,” Stephens contends that he “did not
become aware that he had suffered adverse psychological and
emotional effects from Clash’s sexual acts and conduct until
2011.” A45, A55. According to Stephens, because of his
“compliance with the sexual relationship” and the “attention
and affection” Clash gave him, Stephens “could not
reasonably have been expected to know that he had been
injured and that Clash had caused his injuries at the time of
their sexual contact.” A45, A55.

        On the other hand, as stated in the amended complaint,
Clash “compelled [Stephens] to engage in sexual contacts by
intellectual, emotional and psychological force.” A56. Clash
did so by “ingratiat[ing] himself to [Stephens] through
[Clash’s] wealth and celebrity with knowledge that
[Stephens] wanted to enter the modeling industry.” Id.
                               3
Taking advantage of Stephens’s “low self-esteem and
depression,” Clash then “dominate[d] [Stephens] in a sexual
relationship.” Id.

       Stephens eventually sued in March 2013—
approximately nine years after the parties’ relationship began,
and seven years after Stephens turned 18 in 2006—bringing
claims pursuant to 18 U.S.C. § 2255(a)1 as well as a sexual
battery claim under state law. Clash moved to dismiss the
complaint on statute of limitations grounds, and the District
Court dismissed Stephens’s federal claims as untimely. In
doing so, the District Court assumed the discovery rule
applied generally to § 2255 claims but held that Stephens’s
complaint demonstrated that he “discovered or should have
discovered his injury in or before July 2006,” thus rendering
his federal claims untimely. A26. But the District Court
permitted Stephens to amend his complaint as to his state law
claim. The District Court then granted Clash’s second motion
to dismiss Stephens’s state law claim as untimely. Applying

1
  Section 2255 creates a private cause of action for several
federal crimes if the victim was a minor, including violations
of 18 U.S.C. § 2422 and 18 U.S.C. § 2423. In general, §
2422 criminalizes knowingly persuading, inducing, enticing,
or coercing an individual to travel in interstate commerce “to
engage in prostitution, or in any sexual activity for which any
person can be charged with a criminal offense.” 18 U.S.C.
§ 2422(a). Similarly, § 2423 criminalizes, inter alia, the
knowing transportation of a minor in interstate commerce
“with intent that the individual engage in prostitution, or in
any sexual activity for which any person can be charged with
a criminal offense.” Id. § 2423(a).
                              4
Pennsylvania’s borrowing statute, 42 Pa. Cons. Stat. Ann.
§ 5521(b), the District Court looked to New York’s one-year
statute of limitations for battery claims, N.Y. C.P.L.R. 215(3),
and New York’s tolling statute for claims that accrue during
infancy, N.Y. C.P.L.R. 208.            Under New York law,
Stephens’s sexual battery claim was time-barred. Stephens
appeals these dismissals, urging that the discovery rule tolled
the statute of limitations for his federal claims and that
Pennsylvania’s longer statute of limitations for childhood
sexual abuse should have applied to his sexual battery claims.

                              II.

      The District Court had jurisdiction pursuant to 28
U.S.C. § 1332, as well as 28 U.S.C. § 1331 regarding
Stephens’s federal claims. We have jurisdiction pursuant to
28 U.S.C. § 1291.

                              A.

       We first examine whether the discovery rule is
applicable to claims brought under § 2255. In general, the
discovery rule “tolls the limitations period until the plaintiff
learns of his cause of action or with reasonable diligence
could have done so” and “is an exception to the usual
principle that the statute of limitations begins to run
immediately upon accrual regardless of whether or not the
injured party has any idea what has happened to him.”
William A. Graham Co. v. Haughey (Graham II), 646 F.3d
138, 141, 150 (3d Cir. 2011). To determine whether the
discovery rule is available, we look to whether Congress
intended that the discovery rule would not apply, either “by
                               5
explicit command or by implication from the structure and
text of the statute,” in which case we defer to that directive.
William A. Graham Co. v. Haughey (Graham I), 568 F.3d
425, 434 (3d Cir. 2009) (quoting Disabled in Action of Pa. v.
Se. Pa. Transp. Auth., 539 F.3d 199, 209 (3d Cir. 2008))
(internal quotation marks omitted).2 But “[i]n the absence of
a contrary directive from Congress, we apply the federal
discovery rule.” Id. (alteration in original) (quoting Disabled
in Action, 539 F.3d at 209) (internal quotation marks
omitted).

       We begin with the statute’s text. At the time Stephens
filed his complaint, § 2255 provided that “[a]ny action
commenced under this section shall be barred unless the
complaint is filed within six years after the right of action first
accrues or in the case of a person under a legal disability, not
later than three years after the disability.” 18 U.S.C.



2
   Graham I described this inquiry as analyzing whether
Congress had “specified an accrual date.” Graham I, 568
F.3d at 434 (quoting Disabled in Action, 539 F.3d at 209).
But as we clarified in Graham II, the discovery rule is a
tolling rule, not a rule of accrual. Graham II, 646 F.3d at
150. Assessing Congress’s intent in relation to the discovery
rule therefore requires us to look to its intent regarding
tolling, not claim accrual. Cf. id. at 147, 150 (“Rules
regarding limitations periods do not alter substantive causes
of action. Accordingly we do not think the discovery rule
should be read to alter the date on which a cause of action
accrues.”).
                                6
§ 2255(b) (2012).3 Missing from this text is an explicit
command not to apply a discovery rule. Although the statute
requires that the complaint be filed “within six years after the
right of action first accrues,” id., the text does not expressly
foreclose application of the discovery rule.             Indeed,
confronted with the Copyright Act’s similar language, we
held the discovery rule applicable. See Graham I, 568 F.3d at
433 (addressing text providing that “[n]o civil action shall be
maintained under the provisions of this title unless it is
commenced within three years after the claim accrued”
(alteration in original) (quoting 17 U.S.C. § 507(b))); cf. Urie
v. Thompson, 337 U.S. 163, 169–70 (1949) (analyzing 45
U.S.C. § 56 under which “[n]o action shall be maintained
under this chapter unless commenced within three years from
the day the cause of action accrued” and applying discovery
rule). The simple fact that Congress, in drafting the statute,
did not include express language of discovery is not
equivalent to an explicit command that the discovery rule
does not apply.

       Nor does the “structure and text” of § 2255 imply a
Congressional directive not to apply the discovery rule. See
Graham I, 568 F.3d at 434; cf. Smith v. Doe, 538 U.S. 84, 92
(2003) (for questions of statutory construction, “[w]e consider
the statute’s text and its structure to determine the legislative

3
   In 2013, Congress amended § 2255(b) to extend the
limitations period from six years to ten years. Violence
Against Women Reauthorization Act of 2013, Pub. L. No.
113-4, § 1212(a)(2), 127 Stat. 54, 143 (codified as amended
at 18 U.S.C. § 2255(b)). Stephens concedes that this
amendment did not revive his federal claims.
                               7
objective”); United States v. Tupone, 442 F.3d 145, 151 (3d
Cir. 2006) (“[T]he text of a statute must be considered in the
larger context or structure of the statute in which it is
found.”). To the contrary, the statutory scheme supports the
discovery rule’s applicability. Section 2255 is an umbrella
statute that creates a private cause of action for several crimes
if the perpetrator victimizes a minor. See § 2255(a) (listing
criminal statutes). Congress’s prime objective when it first
passed § 2255 as part of the Child Abuse Victims’ Rights Act
of 1986 was to reach crimes related to child pornography.
Pub. L. No. 99-500, § 703(a), 100 Stat. 1783 (listing only 18
U.S.C. §§ 2251, 2252).           Congressional findings also
described § 2255 as an attempt to address the “multi-million
dollar” child-exploitation industry, along with the
“physiological, psychological, and emotional harm caused by
the production, distribution, and display of child
pornography” and the “lack [of] effective remedies under
Federal law” available to “exploitation victims.” Id. §
702(1)–(3); see also S. Rep. No. 99-504, at 5 (1986) (noting
that “child pornography victims have no real vehicle for
adequate victim compensation” and therefore “are not
adequately compensated for the substantial mental or
emotional harms suffered as a result of being victimized”); S.
Rep. No. 99-425, at 87 (1986) (same).

       Yet this objective, particularly with regard to
remedying the harms caused by the distribution of child
pornography, would be thwarted without the discovery rule.
Specifically, § 2255 creates a civil remedy for, inter alia,
knowingly transporting, receiving, or selling visual depictions
“involv[ing] the use of a minor engaging in sexually explicit
conduct.” § 2255(a); §§ 2252(a)(1)–(3). Violations do not
                               8
depend on the victim’s knowledge of such distribution.
Instead, the focus is on the distributor’s conduct. Indeed,
child pornography is most often distributed in secret and
without the victim’s immediate knowledge, with no fault
attributable to the exploited minor. Nevertheless, each act of
distribution injures the child pornography victim such that
“an omniscient plaintiff” would have a provable cause of
action upon the completion of the act. See Graham II, 646
F.3d at 146 (claim has accrued when “all of its elements have
come into existence”); see also New York v. Ferber, 458 U.S.
747, 759 (1982) (distribution of child pornography “is
intrinsically related to the sexual abuse of children” because
“the materials produced are a permanent record of the
children’s participation and the harm to the child is
exacerbated by their circulation”); United States v. Goff, 501
F.3d 250, 259 (3d Cir. 2007) (“The simple fact that the
images have been disseminated perpetuates the abuse initiated
by the producer of the materials.”). Thus, without the
discovery rule, civil redress would be unavailable to those
victims of child pornography who are unaware during the
statutory period of the distribution of visual depictions of
their sexual abuse. Given that Congress intended § 2255 to
create a remedy for these very victims, the structure and text
of § 2255 supports recognition of the discovery rule for §
2255 claims.

        Our approach in concluding that the discovery rule is
applicable here is consistent with that taken by our sister
circuits when considering whether the discovery rule applies
to other federal statutes. For example, the Second Circuit
agreed with our conclusion in Graham I that the rule applied
to Copyright Act claims. Psihoyos v. John Wiley & Sons,
                              9
Inc., 748 F.3d 120, 124–25 (2d Cir. 2014). Further, Psihoyos
noted that the discovery rule may apply “where precedent,
structure and policy all favor such a rule” despite the absence
of express language in the statute adopting the discovery rule.
Id. at 124 n.5.4 Other circuits have charted a similar course.
See, e.g., Maverick Transp., LLC v. U.S. Dep’t of Labor,
Admin. Review Bd., 739 F.3d 1149, 1154 (8th Cir. 2014)
(noting that the Supreme Court has not “invalidate[d] the
presumption of reading the discovery accrual rule into federal
statutes” and therefore “[i]n federal question cases, the
discovery rule applies in the absence of a contrary directive
from Congress” (quoting Comcast of Ill. X v. Multi-Vision
Elecs., Inc., 491 F.3d 938, 944 (8th Cir. 2007))); Skwira v.
United States, 344 F.3d 64, 73–74 (1st Cir. 2003) (holding
discovery rule applicable to wrongful death claims under the
Federal Tort Claims Act (FTCA) despite statutory language

4
  The Second Circuit also rejected the proposition that the
Supreme Court’s decision in Gabelli v. SEC, 133 S. Ct. 1216
(2013), altered this analysis. We agree. In Gabelli, the
Supreme Court declined to apply the “fraud discovery rule” to
SEC enforcement actions for civil penalties under the
Investment Advisers Act of 1940, 15 U.S.C. § 80b-6(1), (2).
133 S. Ct. at 1221. In doing so, the Court noted that
“[a]pplying a discovery rule to Government penalty actions is
far more challenging than applying the rule to suits by
defrauded victims” given the significant differences between
an SEC enforcement action and an individual victim’s civil
suit. Id. at 1222–24. Gabelli thus provides little support for
the conclusion that the discovery rule does not apply to an
individual’s § 2255 claim.
                              10
indicating that such claims “shall be forever barred” absent
written notice “within two years after such claim accrues”
(quoting 28 U.S.C. § 2401(b))); cf. Plaza Speedway Inc. v.
United States, 311 F.3d 1262, 1267–68 (10th Cir. 2002)
(noting that “the general statute of limitations accrual rule in
non-medical malpractice FTCA cases remains the injury
occurrence, and not the discovery rule” but applying the
discovery rule to a negligence claim because the evidence
demonstrated that “the plaintiffs could not have immediately
known of the injury”).

        Clash argues that we should adopt the rationale
expressed in Singleton v. Clash, 951 F. Supp. 2d 578
(S.D.N.Y. 2013), aff’d sub nom. on other grounds, S.M. v.
Clash, 558 F. App’x 44 (2d Cir. 2014),5 and reject application
of the discovery rule to § 2255 claims. Singleton involved
essentially identical claims brought against Clash by three
other plaintiffs. Id. at 582–83. The district court in Singleton
held the discovery rule inapplicable to § 2255 claims in part
because Congress “could have adopted language similar to
that in state sexual abuse statutes which expressly provide for
the discovery rule,” yet did not. Id. at 587. As noted above,
however, the weight of authority rejects the proposition that
Congress must have expressly adopted the discovery rule for

5
  By nonprecedential summary order, the Second Circuit
“assum[ed] without deciding that a discovery accrual rule
applies to § 2255(b)” and affirmed the district court’s
dismissal on the alternative ground that “the plaintiffs’
complaints failed to provide any reason why the plaintiffs
were unable to discover their injuries prior to 2012.” S.M.,
558 F. App’x at 45.
                              11
that rule to apply. See, e.g., Psihoyos, 748 F.3d at 124–25 &
n.5; Graham I, 568 F.3d at 433–437.

       Singleton also relied on § 2255(b)’s express exception
to the statute of limitations, which permits an action to be
commenced “in the case of a person under a legal disability,
not later than three years after the disability.” See Singleton,
951 F. Supp. 2d at 586. According to Singleton, “this
exception is plainly crafted to afford minors at least three
years after attaining the age of eighteen to contemplate
whether they choose to sue for conduct committed against
them while they were minors.” Id. Thus, Singleton explains,
the exception “counsels against implying an additional
discovery rule into the statute.” Id.

       We disagree. Section § 2255(b)’s exception suggests
that Congress considered tolling in instances where the
victim’s status prevents him from filing a timely lawsuit—for
example, if the victim is still a minor when the six-year
statute of limitations would otherwise have run. But the
inclusion of an exception for infancy and other legal
disabilities does not speak to whether Congress considered
and rejected the discovery rule, a conceptually distinct tolling
doctrine that does not depend on the victim’s legal status but
instead depends on when the victim “discovers, or with due
diligence should have discovered, the injury that forms the
basis for the claim.” Graham I, 568 F.3d at 438 (quoting
Disabled in Action, 539 F.3d at 209). Because the text and
structure of § 2255 as described above supports application of
the discovery rule, we conclude that Congress’s inclusion of a
limited exception to the six-year statute of limitations for

                              12
those under a legal disability does not indicate that Congress
also intended to exclude the discovery rule.

       To be sure, if Congress had expressly incorporated a
limited discovery rule, or perhaps another entirely “judge-
made doctrine” tolling the statute of limitations, like equitable
estoppel, TRW Inc. v. Andrews, 534 U.S. 19, 31 n.5 (2001),
that inclusion might indicate “that Congress [had] implicitly
excluded a general discovery rule,” id. at 28. But Congress
did not do so here, nor does a general discovery rule “in
practical effect render [the exception for legal disabilities]
entirely superfluous in all but the most unusual
circumstances.” See id. at 29. Indeed, the discovery rule and
a three-year extension for victims under a legal disability
operate independently. For example, if only the discovery
rule were available, a victim under 12 years of age would be
required to bring his claims while he was still a minor if he
was aware of his injury at the time of his abuser’s conduct.
Giving such victims a three-year extension after turning 18
years old is hardly superfluous, nor is this independent
application of § 2255’s exception for those victims under a
legal disability unlikely to occur “outside the realm of
theory.” See id. at 30. For these reasons, we hold that the
discovery rule is applicable to § 2255 claims.

                               B.

       Despite this holding, however, the discovery rule does
not save Stephens’s federal claims. A statute of limitations
defense is an affirmative defense that a defendant must
usually plead in his answer. Schmidt v. Skolas, 770 F.3d 241,
249 (3d Cir. 2014). Nevertheless, “we permit a limitations
                               13
defense to be raised by a motion under Rule 12(b)(6) only if
the time alleged in the statement of a claim shows that the
cause of action has not been brought within the statute of
limitations.” Id. (quoting Robinson v. Johnson, 313 F.3d 128,
134–35 (3d Cir. 2002)) (internal quotation marks omitted).
Thus, a district court may grant a motion under Rule 12(b)(6)
raising a limitations defense if “the face of the complaint”
demonstrates that the plaintiff’s claims are untimely. Id.
(quoting Robinson, 313 F.3d at 134–35). But federal courts
“may not allocate the burden of invoking the discovery rule in
a way that is inconsistent with the rule that a plaintiff is not
required to plead, in a complaint, facts sufficient to overcome
an affirmative defense.” Id. at 251–52. Thus, if “the pleading
does not reveal when the limitations period began to run,”
then “the statute of limitations cannot justify Rule 12
dismissal.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822,
835 (3d Cir. 2011).

        Stephens’s complaint demonstrates that his claims are
not timely, even applying the discovery rule. As noted above,
under the discovery rule the statute of limitations begins to
run “when the plaintiff discovers, or with due diligence
should have discovered, the injury that forms the basis for the
claim.” Graham I, 568 F.3d at 433 (quoting Disabled in
Action, 539 F.3d at 209). A plaintiff’s ignorance regarding
the full extent of his injury is irrelevant to the discovery rule’s
application, so long as the plaintiff discovers or should have
discovered that he was injured. Kach v. Hose, 589 F.3d 626,
635 (3d Cir. 2009) (statute of limitations begins to run “even
though the full extent of the injury is not then known or
predictable” (quoting Wallace v. Kato, 549 U.S. 384, 391
(2007)). “Were it otherwise, the statute would begin to run
                                14
only after a plaintiff became satisfied that he had been
harmed enough, placing the supposed statute of repose in the
sole hands of the party seeking relief.” Wallace, 549 U.S. at
391.

       Here, Stephens’s allegations demonstrate that he was
aware that Clash had inflicted an injury at least as of the time
Stephens willingly engaged in sexual relations with Clash.
From the outset, “Clash led [Stephens] to believe that [Clash]
was interested in having a sexual relationship.” A44, A54.
Stephens willingly traveled from Harrisburg to New York
City at Clash’s request. Stephens then became a “compliant
victim” of Clash’s sexual advances. A45, A55. Stephens’s
complaint thus indicates that he was cognizant at all times of
the sexual abuse from which he contends he suffered an
injury. Indeed, Clash’s nonconsensual6 sexual contact with
Stephens itself inflicted an injury, regardless of Stephens’s
willing participation or any additional, latent psychological or
emotional injuries that Stephens may have suffered at the
time of the abuse, or even later in life. Much like a typical
battery under state law, Stephens’s complaint demonstrates
that he was aware that his legal rights had been violated and
he had suffered an injury at the time he and Clash
consummated their sexual relationship, even if he did not
fully appreciate all of the consequences of that violation. See
Dalrymple v. Brown, 701 A.2d 164, 170 (Pa. 1997) (“In a
typical battery all the elements of the offensive touching will
be present and ascertainable by the plaintiff at the time of the
touching itself.”); see also Black’s Law Dictionary 905 (10th


6
    By reason of Stephens’s minority status.
                                15
ed. 2014) (defining “injury” as “[t]he violation of another’s
legal right, for which the law provides a remedy”).

       Given that § 2255 creates a cause of action only for
criminal violations occurring while the victim was a minor,
Clash’s sexual relationship with Stephens was no longer
actionable under § 2255 after Stephens turned 18 years of age
in 2006. Yet despite Stephens’s awareness of his sexual
relationship with Clash, Stephens did not bring suit until
2013, after the six-year statute of limitations had expired and
also more than three years after Stephens became an adult.
Accordingly, neither the discovery rule nor § 2255’s three-
year extension for persons under a legal disability saves
Stephens’s federal claims.

                               III.

        Finally, we address Stephens’s argument that the
District Court erred in dismissing his state law claim for
sexual battery as untimely. “[A] federal court must apply the
substantive laws of its forum state in diversity actions, and
these include state statutes of limitations.” Lafferty v. St. Riel,
495 F.3d 72, 76 (3d Cir. 2007) (citations omitted); see also
Ross v. Johns-Manville Corp., 766 F.2d 823, 826 (3d Cir.
1985) (federal courts sitting in diversity follow “the forum’s
choice of law rules to determine the applicable statute of
limitations”).    Accordingly, because Stephens filed his
complaint in the Middle District of Pennsylvania, we apply
Pennsylvania law to determine the applicable statute of
limitations.


                                16
       Under Pennsylvania’s borrowing statute, otherwise
known as the Uniform Statute of Limitations on Foreign
Claims Act, “[t]he period of limitation applicable to a claim
accruing outside this Commonwealth shall be either that
provided or prescribed by the law of the place where the
claim accrued or by the law of this Commonwealth,
whichever first bars the claim.” 42 Pa. Cons. Stat. Ann.
§ 5521(b). The parties agree that Stephens’s sexual battery
claim accrued in New York. Under New York law, battery
claims “shall be commenced within one year.” N.Y. C.P.L.R.
215(3). By contrast, under Pennsylvania law, actions for
battery “must be commenced within two years.” 42 Pa. Cons.
Stat. Ann. § 5524(1).

        On its face, New York’s statute of limitations is
shorter than Pennsylvania’s, suggesting that New York’s
statute of limitations should govern. Indeed, Stephens agrees
that New York’s one-year statute of limitations is the
applicable “period of limitation” in this case. But Stephens
argues that the borrowing statute’s reference to “period of
limitation” does not include the tolling rules used to
determine when the period of limitation has run. He argues
that we should apply Pennsylvania’s rather than New York’s
tolling rules. We need not resolve this question. Stephens
concedes that his sexual battery claim is timely only if
Pennsylvania’s statute governing claims alleging childhood
sexual abuse, 42 Pa. Cons. Stat. Ann. § 5533, extends the
time in which he may bring his claim. Without the benefit of
§ 5533, Stephens’s claims are time-barred under New York’s
one-year statute of limitations. In that regard, § 5533
provides that

                             17
       If an individual entitled to bring a civil action
       arising from childhood sexual abuse is under 18
       years of age at the time the cause of action
       accrues, the individual shall have a period of 12
       years after attaining 18 years of age in which to
       commence an action for damages regardless of
       whether the individual files a criminal
       complaint regarding the childhood sexual abuse.

42 Pa. Cons. Stat. Ann. § 5533(b)(2)(i).

        Although Stephens characterizes this statute as a
tolling provision, a close reading of the text indicates that
§ 5533(b)(2)(i) defines an entirely separate period of
limitations for claims of childhood sexual abuse. In general,
tolling rules prevent the applicable statute of limitations from
running despite an accrued cause of action. See Graham II,
646 F.3d at 147 (“There exist, however, various statutory and
judge-made rules that operate to toll the running of the
limitations period—that is, ‘to stop [its] running’; ‘to abate
it’, or ‘[t]o suspend or interrupt’ it.” (alterations in original)
(citations omitted)). Thus, “[t]ime that passes while a statute
is tolled does not count against the limitations period.” Id. at
147–48. For example, under Pennsylvania law, infancy tolls
the statute of limitations, but does not create a new period of
limitations for minor plaintiffs. 42 Pa. Cons. Stat. Ann.
§ 5533(b)(1)(i) (“If an individual entitled to bring a civil
action is an unemancipated minor at the time the cause of
action accrues, the period of minority shall not be deemed a
portion of the time period within which the action must be
commenced.”).

                               18
       This is not how § 5533(b)(2)(i) operates. Rather than
exclude a period of time from Pennsylvania’s otherwise
applicable two-year statute of limitations, § 5533(b)(2)(i)
establishes “a period of 12 years after attaining 18 years of
age in which to commence an action for damages” for claims
of childhood sexual abuse. Instead of merely tolling the two-
year statute of limitations, § 5533(b)(2)(i) supplants the
existing statute of limitations for battery claims. The
extended statute of limitations for childhood sexual abuse
claims is entirely independent of the two-year provision
applicable to battery claims that do not constitute childhood
sexual abuse.

        Thus, regardless of which state’s tolling doctrines
apply under Pennsylvania’s borrowing statute, the borrowing
statute still renders Stephens’s claims untimely. Under the
borrowing statute, we must apply the “period of limitation”
that “first bars” Stephens’s state law claim. Stephens turned
18 in 2006, and thus any sexual relationship continuing
beyond that date would not constitute the abuse of a minor.
Stephens did not file his complaint until 2013, well after the
expiration of New York’s one-year statute of limitations.
Given that § 5533(b)(2)(i) establishes a longer period of
limitations for childhood sexual abuse claims and is not a
tolling doctrine, New York’s statute of limitations “first bars”
Stephens’s sexual battery claim, regardless whether
Pennsylvania’s or New York’s tolling rules apply. Thus, the
District Court properly dismissed that claim as time barred.

        Pennsylvania case law also supports this reading of
§ 5533(b)(2)(i) in conjunction with Pennsylvania’s borrowing
statute. “The primary effect of borrowing statutes is to
                              19
prevent a plaintiff from gaining more time to bring an action
merely by suing in a forum other than the forum where the
cause of action accrued.” Gwaltney v. Stone, 564 A.2d 498,
501 (Pa. Super. Ct. 1989). Thus, “[t]he provisions of
Pennsylvania’s borrowing statute unequivocally evince the
legislative intent to prevent a plaintiff who sues in
Pennsylvania from obtaining greater rights than those
available in the state where the cause of action arose.” Id.
(citing Wilt v. Smack, 147 F. Supp. 700, 704 (E.D. Pa. 1957)).
Applying § 5533(b)(2)(i) to Stephens’s state law claim thus
would not only contravene the text of Pennsylvania’s
borrowing statute, but would also grant Stephens greater
rights than he would have had if he had pursued his claim in
New York, the state in which his claim accrued. We do not
believe that Pennsylvania’s legislature intended that result.7

                             IV.

      For these reasons, we will affirm the District Court’s
dismissal of Stephens’s complaint and amended complaint.

7
  We note that some Pennsylvania courts have described
§ 5533(b)(2)(i) in dicta as a tolling doctrine. See, e.g.,
Delaney v. Archdiocese of Phila., 924 A.2d 659, 662 n.1 (Pa.
Super. Ct. 2007); Baselice v. Franciscan Friars Assumption
BVM Province, Inc., 879 A.2d 270, 274 n.1 (Pa. Super. Ct.
2005). But those decisions did not discuss § 5533(b)(2)(i) in
connection with Pennsylvania’s borrowing statute, nor was
the difference between a tolling provision and a statute
establishing a different period of limitation important to the
outcome of those cases. Therefore, we find their persuasive
value on this point to be limited.
                             20
Stephens v. Clash, No. 14-3337
JORDAN, Circuit Judge, Concurring:

        I concur in the outcome of this case and with most of
what my colleagues have said in reaching that outcome. I
part company, though, with the Majority’s decision to reach
the issue of whether the discovery rule is available under 18
U.S.C. § 2255(b). Because the discovery rule does not save
Stephens’s claims, the discussion of § 2255(b) is dicta, and it
is dicta as to which I have some doubt.

        As noted in the Majority opinion, § 2255(b) provides
that “[a]ny action commenced under this section shall be
barred unless the complaint is filed within six years after the
right of action first accrues or in the case of a person under a
legal disability, not later than three years after the disability.”
This legal disability exception is not a tolling provision. It
does not toll, stop, abate, suspend, or interrupt the limitation
period. Rather, it provides a separate limitation period for
cases involving legal disability. See William A. Graham Co.
v. Haughey, 646 F.3d 138, 147 (3d Cir. 2011) (noting that
tolling provisions “operate to toll the running of the
limitations period – that is, to stop [its] running; to abate it, or
[t]o suspend or interrupt it” (alterations in original) (citation
and internal quotation marks omitted)). In short, the three-
year legal disability provision in § 2255(b) operates like the
twelve-year infancy provision in Pennsylvania law, which the
Majority recognizes as a distinct limitation provision and not
a tolling provision.

       But regardless of whether the disability provision in
§ 2255(b) is thought of as a tolling provision or a limitation
provision, the result is the same: Congress has expressly




                                 1
included one exception and, it seems, has done so deliberately
and perhaps to the exclusion of other exceptions. The
Majority acknowledges the general rule applied in TRW Inc.
v. Andrews: “Where Congress explicitly enumerates certain
exceptions to a general prohibition, additional exceptions are
not to be implied, in the absence of evidence of a contrary
legislative intent.” 534 U.S. 19, 28 (2001) (internal quotation
marks omitted). But my colleagues suggest that, for that rule
to apply here, the disability provision in § 2255(b) would
have to operate as a discovery rule or other “‘judge-made
doctrine’” such as equitable estoppel. See Maj. Op. at 13
(quoting TRW, 534 U.S. at 31 n.5). Although that reading
comports with the result reached in TRW, where the Supreme
Court refused to read a general discovery rule into a statute
that explicitly included a limited discovery rule, the Supreme
Court has taken a broader approach elsewhere.

       In United States v. Brockamp, the Court declined to
read equitable tolling into a statute that included a number of
“explicit exceptions to its basic time limits,” including the
provision of distinct limitation periods to account for unique
factual scenarios. 519 U.S. 347, 351 (1997). The Court
explained that “those very specific exceptions do not include
‘equitable tolling.’” Id. The Court thus concluded that “the
explicit listing of exceptions [and other aspects of the
statute’s text] indicate to us that Congress did not intend
courts to read other unmentioned, open-ended, ‘equitable’
exceptions into the statute that it wrote.” Id. at 352.

       A sound argument can be made that that same
rationale applies here. Congress appears to have considered
the possibility that, when a civil cause of action is based on an
injury inflicted on a minor, the general rule of starting the




                               2
limitation period from the time of accrual could lead to
inequitable results. Rather than allowing the courts to apply
traditional judge-made equitable doctrines to resolve the
issue, Congress may be seen as having adopted a separate
limitation period for persons who are under a legal disability,
such as infancy, to address the very concern that the statute of
limitations would otherwise run during that period of
disability. See 18 U.S.C. § 2255(b). That “explicit
exception[]” to the basic time limit of § 2255(b) thus may
indicate that “Congress did not intend courts to read other
unmentioned, open-ended, ‘equitable’ exceptions into the
statute that it wrote.” Brockamp, 519 U.S. at 351, 352.

        That the objectives of § 2255(a) might be better served
by adopting a more expansive limitation period, particularly
in cases of child pornography or abuse leading to repressed
memory, would not empower us to change a Congressional
policy decision on how best to balance the competing
objectives of vindicating the rights created in § 2255(a) and
placing an outer time limit on such vindication for the sake of
repose. Cf. Pension Trust Fund for Operating Engineers v.
Mortgage Asset Securitization Transactions, Inc., 730 F.3d
263, 275 (3d Cir. 2013) (“[T]he purpose of statutes of
limitations is to prevent stale claims … .”). In the end,
however, it is not necessary for us to decide what can be
discerned of Congressional intent on this point. The outcome
for the claimant here is unaffected by the issue, for reasons
persuasively set forth in the Majority opinion. I would
therefore leave for another day the question of whether
§ 2255(b) permits application of the discovery rule.




                               3